MaRshaul, J.
No certain proof was offered in support of -the application, that a resale of the property would produce •a sufficient sum in excess of the amount previously bid to •make a resale beneficial to the petitioners. The statement in -one of the petitions that it .would sell for more than $8,500 at a resale might be true and the difference not sufficient to -pay the costs of th.e second sale. If it were true that there ■was credible evidence that the value of the property was con-siderably in excess of $8,500, that might or might not indicate a fair probability that more than such sum could be ob-tained at a judicial sale. Moreover, in our judgment, the -preponderance of evidence, upon which the trial judge acted, ■'is to the effect that the value of the property was not much .above the amount for which it was sold, and that, considering the character of the sale, the price obtained therefor was mot inadequate.
The excuse given by the guardian of the life tenant for mot being present at the sale was very clearly disproved.
In view of the foregoing and that the application was addressed to the sound discretion of the court, it does not seem ■that there is much room for argument as to whether the •order complained of should be affirmed. We are unable to ■discover any good ground for saying that the trial court abused its discretion. Moreover, it seems pretty clear from the record, as an original proposition, that' the conclusion reached below was right. The order appealed from must be .-affirmed.
By the Gourt. — So ordered.